EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) shall be effective as of the 14th
day of April, 2011 (the “Effective Date”) by and between ERNEST E. EAST
(“Employee”) and NEVADA GOLD & CASINOS, INC., a Nevada corporation with
headquarters in Houston, Texas (“Employer” or the “Company”).


WHEREAS, Employer is in the business of developing, owning, and operating gaming
facilities and lodging and entertainment facilities in the United States; and


WHEREAS, the Employer and Employee are parties to that certain Employment
Agreement dated December 29, 2006, as amended on August on April 14, 2008, June
8, 2009, August 12, 2010 and December 17, 2010 (the “Original Employment
Agreement”).


WHEREAS, the Original Employment Agreement expires on December 31, 2011 and
Employer and Employee have agreed to enter into a new employment agreement
replacing the Original Employment Agreement pursuant to the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:


1.     EMPLOYMENT, DUTIES AND TITLE.


 
(a)
Employment and Title.  Employee agrees to continue as the Vice President, Chief
Regulatory and Compliance Officer of the Company.



 
(b)
Duties.  Employee shall perform such duties as set forth in the attached Exhibit
A as directed by the Chairman of the audit committee of the Company’s board of
directors, provided that:



 
(i)
Employee will not be required to devote more than fifty (50%) percent of his
working time to his duties as an Employee of Employer;



 
(ii)
Employee may continue to perform his duties from a location outside Houston,
Texas;



 
(iii)
Employee will travel to Houston, Texas and other locations as reasonably
requested by the Chairman of the audit committee of the Company’s board of
directors.  All travel expenses will be paid by Employer;



 
(iv)
Employee may perform legal and compliance services for third parties so long as
there is no interference with his responsibilities to Employer and the services
provided do not represent a conflict of interest with Employer.



 
(v)
Employee shall assist, as requested, in the transition of his responsibilities
as General Counsel during the term of the Agreement.



2.     TERM. This Agreement is effective as of the Effective Date and shall
continue as set forth herein.


3.     COMPENSATION. Employer hereby agrees to provide Employee with the
following compensation package which shall be reviewed annually by the
compensation committee of the Company’s board of directors:


 
(a)
Salary. Employer shall pay Employee an annual salary in the amount of Seventy
Five Thousand U.S. Dollars ($75,000) payable in the same manner as Employer pays
its other executive employees, less required state and federal withholdings (the
“Annual Salary”).



 
(b)
Vacation and Fringe Benefits.  Employee shall be entitled to one (1) month paid
vacation each year.  In addition, and subject to the terms of any plans or
policies governing such matters, Employee shall be entitled to receive (i)
contributions to Company’s 401(k) and other retirement plans at a rate at least
as great as the Company contributes for its other senior executive employees and
(ii) major medical and health insurance.

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
(c)
Performance Bonuses. Employee shall be eligible for any bonus solely at the
discretion of the Company’s board of directors.



 
(d)
Stock Options. All stock options previously granted to Employee are subject to
the terms and conditions of the Company’s stock option plan.  



4.     TERMINATION AND COMPENSATION UPON TERMINATION.


 
(a)
Termination without Cause by Employer. Employer may terminate Employee’s
employment at any time without Cause (as defined in Section 4(c) below) by
giving prior, written notice to Employee. In such case, Employer shall pay the
Annual Salary to Employee for a twelve month period following termination of
employment plus pro rata performance bonus, accrued vacation and fringe
benefits. Employer shall pay Employee, on the same pay dates on which and in the
same manner by which it pays its current employees. All stock options granted
but not vested at such time shall immediately become fully vested in Employee.
For purposes of calculating the performance bonus, if same is due to Employee in
the event of such termination, Employer shall apply the same percentage of
performance bonus paid in the fiscal year preceding the fiscal year during which
the termination becomes effective, prorated for the portion of the fiscal year
that transpired prior to the termination.



 
(b)
Change of Control. Employee may terminate Employee’s employment in the event of
a “Change of Control” defined as the sale of substantially all of the Company’s
assets, acquisition by a third party of more than fifty (50%) percent of
Company’s stock, merger, or other business combination with an unaffiliated
entity or person. In the event of such a termination, Employer shall pay to
Employee in a lump sum an amount equal to twelve months Annual Salary plus pro
rata performance bonus, accrued vacation, and fringe benefits. In addition, all
stock options granted but not yet vested shall immediately become fully vested
in Employee.  Employee must give notice of any termination under this subsection
within thirty (30) days of the occurrence of the event he believes gives rise to
a Change of Control. For purposes of calculating the performance bonus, if same
is due to Employee in the event of such termination, Employer shall apply the
same percentage of performance bonus paid in the fiscal year preceding the
fiscal year during which the termination becomes effective, prorated for the
portion of the fiscal year that transpired prior to the termination.



 
(c)
Termination for Cause. Employer may terminate Employee’s employment for Cause at
any time. Such a termination shall be effective as specified by Employer. In the
event of a termination by Employer for Cause, Employee shall be entitled only to
his salary, accrued vacation, and fringe benefits through the effective date of
termination. Any unvested stock options shall be forfeited. All stock options
granted which have vested will be treated as prescribed under Employer’s stock
option plan and the pertinent stock option agreement. “Cause” means: (i) the
Employee’s conviction of, or entry of a plea agreement or consent degree or
similar arrangement with respect to, a felony, other serious criminal offense or
offense involving moral turpitude, or any violation of federal or state
securities law; (ii) Employee’s material violation of Employer’s written
policies; (iii) Employee’s material breach of this Agreement, (iv) the final
revocation, suspension, or impairment (after all applicable appeals) of
Employee’s gaming license in any jurisdiction in which Employer is required to
have a gaming license, or a finding (after all applicable appeals) by any
authority in any such jurisdiction that Employee is unsuitable to hold a gaming
license; or (v) Employee’s gross misconduct in the performance of Employee’s
duties hereunder. Any termination of the Employee’s employment by Employer
pursuant to this Section 4 (c) shall be communicated by a notice of termination
which shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision invoked. To exercise its right to terminate the Employee pursuant to
provisions (ii), (iii) or (v) of the definition of Cause, Employer must first
provide the Employee with thirty (30) days’ time to correct the circumstances or
events that Employer contends give rise to the existence of Cause under those
provisions. The 30-day time period shall not begin to run until the Company’s
board of directors (the “Board”) has given the Employee the opportunity to meet
with the Board (at which meeting at least a quorum of the Board is present
either personally or telephonically) to hear a specific explanation for the
Board of the circumstances or events the Board believes may fall within
provisions (ii), (iii) or (v) of the definitions of Cause.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(d)
Termination due to Inability to Perform Essential Functions. Employer may
terminate Employee’s employment if Employee becomes unable to perform the
essential functions of his position due to disability for a period greater than
six months despite any reasonable accommodation required by law. In the event of
a termination under this subsection, Employee shall be entitled only to his
salary, accrued vacation, and fringe benefits for a period of one (1) year
following the effective date of termination and thereafter to any benefits to
which Employee is entitled under the Company’s disability policy. In the case of
granted but unvested stock options, those unvested stock options which would
become vested within such one (1) year period shall become vested and the
remaining granted but unvested stock options shall be forfeited. Otherwise, the
stock options will be treated as prescribed under Employer’s stock option plan
and the pertinent stock option agreement.



5.     CONFIDENTIALITY, PROPERTY, COMPETITION, SOLICITATION.


 
(a)
Ownership. Employee agrees that all inventions, copyrightable material, business
and/or technical information, marketing plans, customer lists and trade secrets
which arise out of the performance of this Agreement are the property of
Employer.



 
(b)
Confidentiality. Except as is consistent with Employee’s duties and
responsibilities within the scope of his employment with Employer, Employee
agrees to keep confidential indefinitely, and not to use or disclose to any
unauthorized person, information which is not generally known and which is
proprietary to Employer, including all information that Employer treats as
confidential (“Confidential Information”). Upon termination of Employee’s
Employment, Employee will promptly turn over to Employer all software, records,
manuals, books, forms, documents, notes, letters, memoranda, reports, data,
tables, compositions, articles, devise, apparatus, marketing plans, customer
lists and other items that disclose, describe or embody Confidential Information
including all copies of the Confidential Information in his possession,
regardless of who prepared them.



 
(c)
Non-competition. If Employee’s employment hereunder is terminated as a result of
the application of paragraph 4(c), then for a period of one (1) year after the
effective date of termination. Employee agrees not to compete, directly or
indirectly (including as an officer, director, partner, employee, consultant,
independent contractor, or more than 5% equity holder of any equity) with
Employer in any way concerning the ownership, development or management of any
gaming operations or facility within a 75-mile radius of any gaming operations
or facility with respect to which Employer (or any of its affiliates) owns or
renders substantial, paid, consulting or management services at the time of
termination. Notwithstanding the foregoing, this provision will not apply to the
metropolitan area of Las Vegas, Nevada.



 
(d)
Non-solicitation. Employee agrees not to solicit or recruit, directly or
indirectly, any management employee of Employer for employment during the one
(1) year period after termination of his employment relationship with Employer.



6.     NOTICES. All notices and communications shall be sent by certified mail,
return receipt requested, or by hand delivery, to the following parties:





 
If to Employee: 
Ernest E. East

715 South 210 Circle
Elkhorn, NE 68022



 
If to Employer: 
William J. Sherlock, Chairman of the Board

Nevada Gold & Casinos, Inc
50 Briar Hollow Lane
Suite 500W
Houston, TX 77027
 
 
- 3 -

--------------------------------------------------------------------------------

 


With a copy to:


James J. Kohn, Secretary
Nevada Gold & Casinos, Inc
50 Briar Hollow Lane
Suite 500W
Houston, TX 77027


7.     COMPLIANCE WITH CODE SECTION 409A. Any provision of this Agreement to the
contrary notwithstanding, all compensation payable pursuant to this Agreement
that is determined by Employer in its sole but reasonable judgment to be subject
to Section 409A of the Code shall be paid in a manner that Employer in its sole
but reasonable judgment determines meets the requirements of Section 409A of the
Code and any related rules, regulations or other guidance, even if meeting much
requirements would result in a delay in the time of payment of such
compensation. Any payments due pursuant to Sections 3 and 4 of this Agreement
shall be made to Employee no later than two and one-half months after the year
in which the right to receive such amounts vest.


8.     GOVERNING LAW AND VENUE. This Agreement herein shall be construed,
regulated and administered under the laws of the State of Texas and of the
United States of America. Any lawsuit or other civil action brought arising from
or related to Employee’s employment with Employer or this Agreement shall be
brought and maintained in a state or federal court in Harris County, Texas,
Except that this provision does not preclude Employer from removing to federal
court any action filed by Employee and, to the extent permissible, Employee
hereby consents to such removal.


9.     BINDING EFFECT AND ASSIGNMENT. This Agreement shall be binding on and
inure to the benefit of the respective parties hereto, their heirs, successors
and assigns. Subject to the provisions of Section 4(d), Employer may assign this
Agreement in connection with a merger, consolidation, assignment, sale or other
disposition of substantially all of its assets or business. This Agreement may
not be assigned by Employee.


10.            MODIFICATION. This Agreement may not be amended in any manner
without the express, written consent of the parties hereto.


11.            ENTIRE AGREEMENT. This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings and understandings
between the parties concerning the matters herein or therein.

 
[Signature Page Follows]
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first written above.
 

EMPLOYER     EMPLOYEE               By:
/s/William J. Sherlock
   
/s/ Ernest E. East
   
William J. Sherlock
   
Ernest E. East
   
Chairman, Nevada Gold & Casinos, Inc
   
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Position Description


I.           Title: Vice President, Chief Regulatory and Compliance Officer


II.           Primary Responsibilities:


 
·
The Chief Compliance Officer oversees the Corporate Compliance Program
functioning as an independent and objective body that reviews and evaluates
compliance issues and concerns within the company.



 
·
The Chief Compliance Officer ensures the Board of Directors, management, and
employees are in compliance with the rules and regulations of all regulatory
agencies and that company procedures are being followed. Provide legal advice to
Board of Directors to assist the Board in effectively discharging its duty to
monitor and supervise the business of the Corporation.



 
·
Keep directors current on corporate governance trends and issues.



III.           Specific Duties:


These duties are not to be construed as exclusive or all-inclusive. Other duties
may be required and assigned.


 
·
Develops, initiates, maintains, and revises policies and procedures for the
general operation of the Compliance Program and its related activities to
prevent illegal, unethical, or improper conduct.

 
 
 
·
Assure compliance with insider trading laws.



 
·
Administer all aspects of the Company’s Compliance, Investigations, and
Licensing functions.



 
·
Investigate all whistle-blower complaints.



 
·
Serve as the principal liaison with state gaming regulators, which includes
responsibility for responding to gaming regulatory investigations and inquiries,
securing regulatory approvals for corporate transactions, material financings,
acquisitions, and major developments. Represent the Company before gaming
regulatory agencies in jurisdictions where the Company conducts business.
Communicate with gaming regulatory agencies on key company initiatives and any
other matters deemed critical to the Company’s business.



 
·
In addition to gaming regulatory compliance, assist in ensuring compliance with
other state, federal, or international laws, regulations and policies impacting
the Company’s business.



 
·
Maintain all reports relating to the Compliance activities for the Company and
subsidiaries. Oversee the development of policies and ensure consistent
implementation throughout the Company. Advise the Company’s senior level
management on compliance with gaming regulations in all jurisdictions where the
Company conducts business.



 
·
Ensure proper reporting of material findings and other matters to the Chairman
of the Board of Directors, Chairman of the Audit Committee and regulatory
agencies. Prepare reports on material findings. Continually monitor
property-based compliance efforts.



 
·
Attend board and Committee meetings and record minutes of all board meetings.
Participate in management Executive Committee meetings.



 
·
Direct the completion of background suitability investigations on potential
business partners, vendors, suppliers, consultants, and employee background
investigations. Advise on matters relating to suitability of relationships with
third parties.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Conduct internal and external investigations into non-routine matters as needed.
Ensure that all such investigations are managed appropriately and that material
findings resulting from such investigations are appropriately addressed and
reported.



 
·
Direct the preparation and submission of initial license applications and
renewals for the Company and for Officers, Directors, and key employees. Oversee
the preparation and filing of all required jurisdictional reports and filings,
including Nevada foreign gaming reports (when licensed) and all monthly,
quarterly and annual filings required by the gaming regulatory agencies where
the Company conducts business.



IV.                 Reports to: Chairman of the Audit Committee.


V.                  Core Competencies:


 
·
Knowledge of corporate, securities, employment and gaming regulatory law



 
·
Experience as Legal and Compliance Officer.



 
·
Knowledge of the gaming industry.



 
 

--------------------------------------------------------------------------------

 